Case 3:18-cr-00414-S Document 143 Filed 02/10/21 Pagei1of7 PagelD 384

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS DALLAS DIVISION

 

 

 

 

 

 

 

 

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
§
Vv. §
§ Case Number: 3:18-CR-00414-S(01)
DEVANSHU GUPTA § USM Number: 57705-177
§ Phillip W. Hayes
§ Defendant’s Attomey
THE DEFENDANT:
L] | picaded guilty to count(s)
pleaded guilty to count(s) before the U.S.
Magistrate Judge, which was accepted by the
Court Count 1 of the Superseding Indictment, filed June 11, 2019
q pleaded nolo contendere to count(s) which was
accepted by the Court
| was found guilty on count(s) after a plea of not
guilty
The Defendant is adjudicated guilty of:
Title & Section / Nature of Offense Offense Ended Count
18 U.S.C. 8§ 1594(c), 1591(a)C1), (a2), and (b)(2) Conspiracy to Commit Child Sex April 15, 2018 Is

Trafficking

The Defendant is sentenced as provided in this Judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

1 The Defendant has been found not guilty on count(s)

The Indictment, filed August 15, 2018, and Count 2 of the Superseding Indictment, filed June 11, 2019, are dismissed on the
motion of the United States as to this Defendant only.

It is ordered that the Defendant must notify the United States Attorney for this District within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this Judgment are fully paid. If ordered to pay
restitution, the Defendant must notify the Court and United States Attorney of material changes in economic circumstances.

February 10, 2021
Date of Impositioryof Judgment

 

 

Sigfature of Judge

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

Name ang Title of Judge
Ct fu, (0,202,

Date of Signature

 
Case 3:18-cr-00414-S Document 143 Filed 02/10/21 Page2of7 PagelD 385

AO 245B (12/20-KGS) Judgment in a Criminal Case Judgment -- Page 2 of 7
DEFENDANT: DEVANSHU GUPTA
CASE NUMBER: 3:18-CR-00414-8(01)

IMPRISONMENT

The Defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
151 months as to Count is. This sentence shall run concurrently with any sentence imposed in Case Nos. F-1833612, F-
1833613, F-1833614, and F-1833615, pending in the Dallas County Criminal District Court 2, as they are related to the instant
offense.

© The Court makes the following recommendations to the Bureau of Prisons:
The Court recommends that the Defendant be allowed to participate in the RDAP (Residential Drug Abuse Prograrn) program,
if eligible. Further, the Court recommends that the Defendant be allowed to serve his sentence at FCI Seagoville, Seagoville,
Texas, or alternatively, at FCI Terminal Island, San Pedro, California.

The Defendant is remanded to the custody of the United States Marshal.
The Defendant shall surrender to the United States Marshal:

1 bs

Cat O am. Ol pm. on
1] as notified by the United States Marshal.
[] The Defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

C1 before #:## p.m./a.m. on
[ as notified by the United States Marshal.
OO sas notified by the Probation or Pretrial Services Office.

RETURN
i have executed this Judgment as follows:
The Defendant deliveredon to
at , With a certified copy of this Judgment.

UNITED STATES MARSHAL
By

DEPUTY UNITED STATES MARSHAL

 

 
Case 3:18-cr-00414-S Document 143 Filed 02/10/21 Page3of7 PagelD 386

AO 245B (12/20-KGS) Judgment in a Criminal Case Judgment -- Page 3 of 7
DEFENDANT: DEVANSHU GUPTA
CASE NUMBER: 3:18-CR-004 14-S(01)

SUPERVISED RELEASE

Upon release from imprisonment, the Defendant shall be on supervised release for a term of five (5) years.

1

MANDATORY CONDITIONS

You must comply with the standard conditions that have been adopted by this Court as well as with any additional conditions on

the

2.

attached page.
You must not cornmit another federal, state, or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as determined by the Court.

1] The above drug testing condition is suspended, based on the Court's determination that you pose a low risk of future
substance abuse (Check if applicable),

— You must make restitution in accordance with 18 U.S.C. §§ 3663 and 36634 or any other statute authorizing a sentence of
restitution (Check if applicable).
& You must cooperate in the collection of DNA as directed by the probation officer (Check if applicable).

& You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C, § 20901, et seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you
reside, work, are a student, or were convicted of a qualifying offense (Check if applicable).

[1 You must participate in an approved program for domestic violence (Check if applicable).

 
Case 3:18-cr-00414-S Document143 Filed 02/10/21 Page4of7 PagelD 387

AO 245B (12/20-KGS) Judgment in a Criminal Case Judgment -- Page 4 of 7
DEFENDANT: DEVANSHU GUPTA
CASE NUMBER: 3:18-CR-00414-S(O1)

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed of, report to the Court about, and bring about improvements in your conduct and condition.

I.

i,

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

After initially reporting to the probation office, you will receive instructions from the Court or the probation officer about how
and when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the Court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full-time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
from doing so. If you do not have full-time employment, you must try to find full-time employment, unless the probation
officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation
officer at least 10 days in advance is not possibie due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. Ifyou know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
the probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.¢., anything
that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the Court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact
the person and confirm that you have notified the person about the risk. ,

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Oniy

A U.S. probation officer has instructed me on the conditions specified by the Court and has provided me with a written copy of this
Judgment containing these conditions. I understand additional information regarding these conditions is available at
www. txnp.uscourts.gov.

 

Defendant’s Signature

 

Date

 

 

 
Case 3:18-cr-00414-S Document 143 Filed 02/10/21 Page5of7 PagelD 388

AO 245B (12/20-KGS) Judgment in a Criminal Case Judgment -- Page 5 of 7
DEFENDANT: DEVANSHU GUPTA
CASE NUMBER: 3:18-CR-004 14-S(01)

SPECIAL CONDITIONS OF SUPERVISION

Pursuant to the Mandatory Victims Restitution Act of 1996, the Defendant is ordered to pay restitution in the amount of $126,900,
payable to the U.S. District Clerk, 1100 Commerce Street, Room 1452, Dallas, Texas 75242. Restitution shail be payable immediately
and any unpaid balance shall be payable during incarceration. Restitution shall be disbursed to:

JDI
$126,900

If upon commencement of the term of supervised release any part of the restitution remains unpaid, the Defendant shall make payments
on such unpaid balance in monthly installments of not less than 10 percent of the Defendant's gross monthly income, or at a rate of not
less than $50 per month, whichever is greater. Payment shall begin no later than 60 days after the Defendant's release from confinement
and shall continue each month thereafter until the balance is paid in full. In addition, at least 50 percent of the receipts received from
gifts, tax returns, inheritances, bonuses, lawsuit awards, and any other receipt of money shall be paid toward the unpaid balance within
15 days of receipt. This payment plan shall not affect the ability of the United States to immediately collect payment in full through
garnishment, the Treasury Offset Program, the Inmate Financial Responsibility Program, the Federal Debt Collection Procedures Act
of 1990 or any other means available under federal or state law. Furthermore, it is ordered that interest on the unpaid balance is waived
pursuant to 18 U.S.C. § 3612()(3).

The Defendant shall provide to the probation officer any requested financial information.

The Defendant shall participate in an outpatient program approved by the probation officer for treatment of narcotic, drug, or alcohol
dependency that will include testing for the detection of substance use, abstaining from the use of alcohol and all other intoxicants during
and after completion of treatment, and contributing to the costs of services rendered (copayment) at the rate of at least $25 per month.

The Defendant shail participate in mental health treatment services as directed by the probation officer until successfully discharged.
These services may include medications prescribed by a licensed physician. The Defendant shall contribute to the costs of services
rendered (copayment) at a rate of at least $25 per month.

 

 
Case 3:18-cr-00414-S Document 143 Filed 02/10/21 Page6of7 PagelD 389

AO 245B (12/20-KGS) Judgment in a Criminal Case Judgment -- Page 6 of 7
DEFENDANT: DEVANSHU GUPTA
CASE NUMBER: 3:18-CR-00414-S(01)

CRIMINAL MONETARY PENALTIES

The Defendant must pay the total criminal monetary penalties under the Schedule of Payments page.

 

 

 

 

 

 

 

 

 

 

 

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $100.00 $126,900.00 $.00 $.00 $.00
O_ The determination of restitution is deferred until . An Amended Judgment in a Criminal Case {A0245C) will be entered

after such determination.
& The Defendant must make restitution (including community restitution) to the following payees in the amount listed below.

if the Defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18
U.S.C. § 3664(i), all non-federal victims must be paid before the United States is paid.

JD1
$126,900

Restitution amount ordered pursuant to plea agreement $

The Defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the Judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the Schedule
of Payments page may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

& The Court determined that the Defendant does not have the ability to pay interest and it is ordered that:

& the interest requirement is waived for the Ol fine —] restitution
1 sthe interest requirement for the Os fine LC sSsérestitution is modified as follows:

*

Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub, L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

 

 
Case 3:18-cr-00414-S Document 143 Filed 02/10/21 Page 7of7 PagelD 390

AO 245B (12/20-KGS) Judgment in a Criminal Case Judgment -- Page 7 of 7
DEFENDANT: DEVANSHU GUPTA
CASE NUMBER: 3:18-CR-00414-S001)

SCHEDULE OF PAYMENTS

Having assessed the Defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A © Lump sum payments of $ due immediately, balance due
C1 not later than , or

C1 in accordance with LJ C, (] D, O E,or O F below; or
B & Payment to begin immediately (may be combined with O1 C, D, () E,or O F below); or

C (Payment in equal (2.g., weekly, monthly, quarierly) installments of $ over a period of

(2.g., months or years), ta commence (e.g., 30 or 60 days) after the date of this Judgment;
or

D & Payment in equal monthly (¢g., weekly, monthly, quarterly) installments of at least $ 50.00 over a period of

(e.g., months or years), to commence 60 days (e.g., 30 or 60 days) after release from imprisonment to a term of
supervision; or ,

E (Payment during the term of supervised release will commence within (¢.g., 30 or 60 days) after release
from imprisonment.
The Court will set the payment plan based on an assessment of the Defendant’s ability to pay at that time; or

F & Special instructions regarding the payment of criminal monetary penalties:
It is ordered that the Defendant shall pay to the United States a special assessment of $100.00 for Count 1s, which shall be
due immediately. Said special assessment shall be paid to the Clerk of the Court.

Unless the Court has expressly ordered otherwise, if this Judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the Clerk of the Court.

The Defendant shall receive credit for all payments previously made toward any criminal monetary penaities imposed.

(1 Joint and Several
See above for defendant and co-defendant names and case numbers (including the Defendant's number), total amount, joint and
several amount, and corresponding payee, if appropriate.

The Defendant shall pay the cost of prosecution.
The Defendant shall pay the following court cost(s):
The Defendant shall forfeit the Defendant’s interest in the following property to the United States:

OOo

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs,
including cost of prosecution and court costs,

 

 

 
